


110 HR 7237 IH: Middle Class Dependent Care Fairness

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7237
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Ms. Shea-Porter (for
			 herself, Mrs. Boyda of Kansas,
			 Mr. Weiner,
			 Ms. Bean, and
			 Mr. Ryan of Ohio) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  phasedown of the credit percentage for the dependent care
		  credit.
	
	
		1.Short titleThis Act may be cited as the
			 Middle Class Dependent Care Fairness
			 Act of 2008.
		2.Repeal of
			 phasedown of credit percentage for dependent care credit
			(a)In
			 generalSubsection (a) of
			 section 21 of the Internal Revenue Code of 1986 (relating to expenses for
			 household and dependent care services necessary for gainful employment) is
			 amended to read as follows:
				
					(a)Allowance of
				creditIn the case of an
				individual for which there are 1 or more qualifying individuals (as defined in
				subsection (b)(1)) with respect to such individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 35 percent of the employment-related expenses (as defined in
				subsection (b)(2)) paid by such individual during the taxable
				year.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
